Citation Nr: 0709086	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  06-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating for compensation, 
based on individual unemployability, due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, denying the veteran's claim for 
a total disability rating for compensation based on 
individual unemployability, due to service-connected 
disability (TDIU).  

Pursuant to his request, the veteran was scheduled to appear 
for an RO hearing with respect to the issue on appeal in 
August 2006.  Prior to its occurrence, however, the veteran 
submitted a written statement withdrawing his request for an 
RO hearing.  No other request for a hearing remains pending.  

In February 2007, the veteran moved the Board to advance his 
case on its docket, due to his advanced age.  Such motion was 
later granted by the Board and expedited consideration has 
followed.  


FINDINGS OF FACT

1.  The veteran's one and only service-connected disability 
is that of bilateral hearing loss, for which a 70 percent 
schedular evaluation has been in effect since May 2003.  

2.  The veteran has a ninth grade education and his past work 
experience was primarily as a maintenance man, repairman, 
contractor, and carpenter, with all full-time work reportedly 
ceasing in or about 1990.  

3.  It is at least as likely as not that the veteran's 
service-connected profound bilateral hearing loss renders him 
unable to perform more than marginal employment, considering 
his limited educational and occupational background.
CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
criteria for the assignment of a total disability evaluation 
for compensation, based on individual unemployability, due to 
service-connected disability, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Merits of the TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration.  Id.  For VA purposes, 
the term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word 
"substantially" suggests an intent to impart flexibility into 
a determination of the veteran's overall employability, as 
opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been recently 
established for bilateral hearing loss due to acoustic trauma 
incurred as the result of combat during World War II, for 
which a 70 percent schedular evaluation was assigned 
effective May 30, 2003.  Service connection has not been 
established for any other disability.  On the basis of the 70 
percent rating assigned for his hearing loss, the schedular 
requirements for the assignment of a TDIU set forth in 38 
C.F.R. § 4.16(a), are met.

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  The veteran asserts that, at his advanced age of 
80 years, no one would hire him; that his hearing loss would 
preclude effective communication with any prospective 
employer or fellow employees; and that he would be unable to 
utilize the employer's equipment, such as a telephone, due to 
his hearing impairment and age.  Allegations are also 
advanced, to the effect that he left his former position as a 
contractor because of his hearing loss and that the SSA has 
determined that he is totally and permanently disabled for 
all work due to deafness.  

The record reflects that the veteran completed nine years of 
formal schooling.  His past work experience was as a farm 
worker through the age of 19 years, followed by jobs in 
maintenance and as a repairman at a chemical mill, 
maintenance worker at a cheese factory where he sustained an 
industrial injury in 1980, and years as a contractor and 
carpenter.  All full-time work reportedly ceased in or about 
1990.

Audiological testing by VA in January 2005 disclosed a 
moderately severe to severe sensorineural hearing loss of the 
right ear and a moderate to profound sensorineural hearing 
loss of the left ear.  Poor speech recognition was present in 
the right ear and speech recognition was found to be 
exceedingly poor in the left ear.  The RO's assignment of a 
70 percent schedular evaluation for bilateral hearing is a 
recognition by VA that there is present significant resulting 
disability.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  Such rating also represents recognition by VA that 
the veteran's hearing loss adversely affects his ability to 
work, see 38 C.F.R. § 4.1, but it is not dispositive of the 
question of whether such disorder precludes the veteran from 
following a substantially gainful occupation.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Contrary to his assertions that his age should be factored in 
to any determination as to his unemployability, it is noted 
that 38 C.F.R. § 3.341(a) mandates that, if the disability is 
less than total, it must be determined that the service-
connected disability is sufficient to produce unemployability 
without regard to advancing age.  Likewise, his contention 
that the SSA determined that he was totally and permanently 
disabled because of his hearing loss is only partially 
correct, inasmuch as a review of the February 1988 decision 
by an SSA Administrative Law Judge reveals that supplemental 
security income benefits were then awarded not only on the 
basis of mild to moderate bilateral hearing loss, but also 
based upon the presence of severe cataracts, asthmatic 
bronchitis, and spinal arthritis.  Thus, it cannot be 
concluded that the SSA found the veteran to be disabled 
solely on the basis of the veteran's only service-connected 
disability.  It, too, is significant that no evidence is 
presented from a former or prospective employer, or from a 
medical professional, indicating the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected hearing loss, considering his 
limited education and past work experience, although it is 
also apparent that the veteran has not worked for many years.  

Notwithstanding the foregoing, it is clear that the veteran's 
service-connected bilateral hearing loss is profound and 
would realistically preclude all forms of substantially 
gainful employment consistent with his limited education and 
employment background.  The near deafness would certainly 
preclude any work involving the use of machinery, which in 
turn would probably rule out more than marginal labor or 
carpentry work.  There is no other apparent employment 
experience for many decades.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board is 
unable to conclude that it is more likely than not that the 
veteran could perform substantially gainful employment given 
his profound bilateral hearing loss and limited education and 
employment experience.  Id; 38 C.F.R. § 4.16; Moore, supra.


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


